Citation Nr: 0716223	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

A hearing before a Veterans Law Judge was scheduled in May 
2006.  The veteran advised VA that he would be unable to 
attend but asked that a hearing still be conducted in his 
absence but with his representative present.  In April 2007, 
the veteran's representative issued an Appellant's Brief, 
which the Board finds constitutes an informal hearing 
presentation. 

In July 2006, the veteran submitted additional evidence 
directly to the Board.  In May 2007, the Board obtained a 
signed written waiver of the RO's initial consideration of 
this additional evidence.  
 

FINDING OF FACT

The competent medical evidence does not show that the veteran 
currently has hearing loss as the result of his active 
military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in June 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in July 2003. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  Smith v. Derwinski, 
2 Vet. App. 137 (1992).

The first question that must be addressed, therefore, is 
whether incurrence of hearing loss is factually shown during 
service.  The Board concludes it was not.  The service 
medical records are absent complaints, findings or diagnoses 
of hearing loss during service.  On the clinical examination 
for separation from service in April 1971, the veteran's 
hearing was evaluated as normal.  Thus, there is no medical 
evidence that shows that the veteran suffered from hearing 
loss during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be 
service-connected on such a basis.  However, the first 
showing of sensorineural hearing loss in the record is not 
until 1998, nearly 30 years after the appellant's discharge 
from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1971 and 
1998, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current disability.  
The competent medical evidence of record shows that pure tone 
thresholds at the VA examination in July 2003, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
40
35
45
LEFT
45
40
35
35
50

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.

The July 2003 VA examiner, reviewed the claims file and noted 
that there was no evidence that the veteran had any induction 
or discharge scores that would be consistent with any 
significant concern of his hearing.  The examiner noted that 
the veteran had had some history of occupational noise 
exposure as a flower and produce farmer.  She noted that in 
1998, he checked his history form that he had used power 
tools, chain saws and shop equipment with no hearing 
protection devices.  The veteran reported that he did some 
occasional mowing and tilling on his history form submitted 
in July 2003 but denied any significant noise exposure.  The 
examiner noted a discrepancy in the history that was reported 
five years prior compared to that reported at the July 2003 
examination.  The VA examiner stated that in view of the fact 
that there was no documentation in the veteran's record 
regarding any form of hearing evaluation at induction or at 
discharge and that there was no contact regarding his concern 
about hearing loss until 1998, she would be resorting to 
conjecture to suggest that his hearing loss is related to his 
service in the military.  The examiner noted that she was 
unable to find any specific description of his active service 
and that the veteran had a difficult time describing his 
occupation.  In addition, she noted that there was no 
information that would suggest that his hearing loss that was 
first noted in 1998 was related to his military service.  The 
examiner opined that hearing loss was more likely related to 
some other events than his military service and that it was 
less likely that hearing loss was related to his military 
service.

In support of his claim, the veteran submitted a letter from 
S.A.M., AuD, which stated that audiometric test results 
revealed a mild to moderate sensorineural hearing loss for 
the tested frequencies of 250 to 4000 hertz.  Dr. S.A.M. 
stated that after reviewing information given to her 
regarding the veteran's claim, it was possible that there 
were some hazardous noise exposure levels that could have 
been endured during his military service.  She stated, 
however, that noise-induced hearing loss with tinnitus is 
based upon the duration of exposure and intensity and is 
cumulative whether exposed on or off the job.  Dr. S.A.M. 
opined that based upon the veteran's hearing loss, one may 
conclude that he had incurred high enough exposure levels 
that could have contributed to his existing hearing loss but 
that without reference hearing evaluations before and after 
his military service, some of the damage may have been a 
result of outside the work environment.

Although the private physician stated that it was possible 
that there were some hazardous noise exposure levels that 
could have been endured during his military service, the 
Board finds that this opinion is too speculative in nature 
and cannot provide a basis for service connection.  The use 
of equivocal language such as "possible" makes a statement 
by an examiner speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus). See also Warren v. Brown, 6 Vet. 
App. 4,6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (may or may not: language by a 
physician is too speculative). 

In addition, Dr. S.A.M. also stated that without reference 
hearing evaluations before and after his military service, 
some of the damage may have been a result of outside the work 
environment.  Thus, the evidence strongly supports that the 
veteran's hearing loss was more likely the result of post-
service acoustic trauma as indicated by the July 2003 VA 
examiner.  

Also, a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of hearing loss until many years after 
service.  
  
The Board notes that the veteran has submitted four lay 
statements from persons acquainted with the veteran and his 
current hearing impairment.  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


